              Case 2:17-cr-00097-TLN Document 103 Filed 04/22/21 Page 1 of 3


 1   JAN DAVID KAROWSKY
     Attorney at Law
 2   A Professional Corporation
     California State Bar Number 53854
 3   716 19th Street, Suite 100
     Sacramento, CA 95811-1767
 4   (916) 447-1134
     (916) 448-0265 (Fax)
 5
     Attorney for Defendant
 6   Myron Armstrong
 7                               UNITED STATES DISTRICT COURT
 8                  IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                       )   Case No.: 2:17-CR-097-TLN
                                                     )
11                  Plaintiff,                       )   STIPULATION AND ORDER TO
                                                     )   CONTINUE STATUS CONFERENCE
12          vs.                                      )
                                                     )
13   MYRON ARMSTRONG,                                )   DATE: April 29, 2021
                                                     )   TIME: 9:30 a.m.
14                  Defendant                        )
                                                         JUDGE: Hon. Troy L. Nunley
                                                     )
15                                                   )
                                                     )
16                                                   )
17
                                         FACTUAL SUMMARY
18
            Counsel for the Defendant needs additional time for some additional ongoing
19
     investigation, to obtain additional information from the Defendant, and for further case
20
     preparation. With the Covid-19 pandemic, the restrictions on visits at the jail, and my otherwise
21
     extremely limited access to obtaining needed information from Mr. Armstrong, I have not been
22
     able to accomplish much by way of organization or preparation in the last number of months.
23
            Additionally, counsel for the Defendant needs additional time for just initiated
24
     negotiations with the prosecution in an effort to seek and obtain a resolution of this case. With
25
     the Covid-19 pandemic, the restrictions on visits at the jail, and my otherwise extremely limited



                                                     -1-
              Case 2:17-cr-00097-TLN Document 103 Filed 04/22/21 Page 2 of 3


 1   access to Mr. Armstrong, I have finally been able to discuss a possible resolution of the case with
 2   him.
 3          I have conveyed a proposed plea offer to AUSA Conolly and have received a response. I
 4   have begun discussions with my client regarding the proposed plea agreement. However, I still
 5   need more time to discuss it and attempt to resolve this case.
 6          On March 16, 2021, Mr. Conolly conveyed the proposed new written plea agreement to
 7   me which I then mailed to Mr. Armstrong. I have also spoken to Mr. Armstrong about the
 8   proposed plea deal during the interim, and strongly urged him to accept it. I still need additional
 9   time, however, to discuss the plea offer with him. Therefore, for all of the above-stated reasons,
10   I am requesting the case be continued to give me a bit more time for further investigation and for
11   me to attempt to resolve the case.
12          Therefore, it is requested that the Status Conference set for April 29, 2021 be continued
13   to May 13, 2021 at 9:30 a.m.. I have spoken to the prosecuting AUSA, James Conolly, who has
14   no opposition to this request. In fact, he has agreed that I may sign his name to this request.
15                                            STIPULATION
16          Plaintiff, United States, and Defendant, Myron Armstrong, through their undersigned
17   counsel, hereby stipulate and agree and request the Court to re-set the date for the Status
18   Conference to May 13, 2021at 9:30 a.m.. The parties further stipulate that time may be excluded
19   from the Speedy Trial Act calculation from the date of April 29, 2021, the original date set for
20   the Status Conference, pursuant to 18 U.S.C. §3161 (h)(7)(B)(iv), Local Code T4, and General
21   Order 618, issued on May 13, 2020 in order to give Counsel for the Defendant reasonable time to
22   prepare. Undersigned counsel agrees that the ends of justice served by ordering this continuance
23   outweighs the best interest of the public and this defendant’s right to a speedy indictment or trial,
24   and merits this exclusion of time.
25




                                                      -2-
              Case 2:17-cr-00097-TLN Document 103 Filed 04/22/21 Page 3 of 3


 1   IT IS SO STIPULATED.
 2   DATED:       April 22, 2021                  McGregor Scott
                                                  United States Attorney
 3
                                          by      /s/ James Conolly by Jan Karowsky
 4
                                                  with Mr. Conolly’s permission
 5
                                                  James Conolly
 6                                                Assistant U.S. Attorney
                                                  by Jan David Karowsky
 7
     DATED:       April 22, 2021                  JAN DAVID KAROWSKY
 8                                                Attorney at Law
                                                  A Professional Corporation
 9
                                          by       /s/ Jan Karowsky
10

11
                                                  JAN DAVID KAROWSKY
                                                  Attorney for Defendant
12                                                Myron Armstrong

13   IT IS SO ORDERED.

14
     DATED:       April 22, 2021
15

16                                             Troy L. Nunley
                                               United States District Judge
17

18

19

20

21

22

23

24

25




                                           -3-
